Title: David Gelston to Thomas Jefferson, 10 December 1819
From: Gelston, David
To: Jefferson, Thomas


					
						Dear Sir,
						
							New York
							December 10th 1819.
						
					
					I wrote a line to you on the 24th ultimo, relating to a case of books,
					I have not as yet received any invoice or account of cost to enable me to charge the duties, will you have the  goodness to favor me with the invoice—
					
						with very great respect I am Dear Sir, your obedent servant,
						
							David Gelston
						
					
				